COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re I-10 Colony, Inc.

Appellate case number:     01-14-00775-CV

Trial court case number: 2014-08459

Trial court:               151st District Court of Harris County

        On September 16, 2014, Relator, I-10 Colony, Inc., filed its Emergency Motion to
Enforce Automatic Stay. The motion is GRANTED. All proceedings in the trial court,
including the order of August 26, 2014 compelling third party discovery, are STAYED, pending
resolution of this mandamus proceeding or further order of this Court.
         Additionally, the Court REQUESTS a response to the petition for writ of mandamus
from Real Parties in Interest, Chao Kuan Lee, Li Yang Lee, and Li Hsiang Chang. The response,
if any, is due by October 1, 2014.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually       Acting for the Court


Date: September 17, 2014